Citation Nr: 1105071	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
concussions.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for the loss of a kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife



ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran appears to have had active duty service from July 
1951 to June 1953.  He also appears to have had reserve service 
for some period of time thereafter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the above claims.

In July 2010, the Veteran and his wife testified at a personal 
hearing over which the undersigned Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

This matter was remanded by the Board in October 2010.  The 
directed development was completed with respect to the issue of 
entitlement to service connection for a right shoulder 
disability.  Accordingly, adjudication on the merits may proceed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for residuals of 
concussions, for bilateral hearing loss, and for the loss of a 
kidney are addressed in the REMAND portion of the decision below 
and once again are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that the Veteran has a current right 
shoulder disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letter dated in September 2007 of 
the evidence required to establish service connection, the 
evidence not of record necessary to substantiate the issues of 
entitlement to service connection comprising his claim, his and 
VA's respective duties for obtaining evidence, and how VA 
determines disability ratings and effective dates if service 
connection is granted.  As this letter fully addressed all notice 
elements and was supplied well in advance of the initial 
adjudication of the claim in April 2008 by the RO, who in this 
case also is the AOJ, the Board finds that VA's duty to notify 
has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or obtain a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159, 3.326(a).

VA made multiple attempts to obtain the Veteran's service 
treatment records, but it appears that they were destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
The Veteran was notified that he could submit copies of any 
service treatment records he possesses or substitute documents, 
but indicated that he had none.  A formal finding of the 
unavailability of these records was made in April 2008.  As such, 
the duty to assist the Veteran in securing his service treatment 
records has been satisfied because it is reasonably certain that 
further efforts to obtain them would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3); see also 38 C.F.R. § 3.159(c)(2).  The Board 
notes, however, that the duty to assist is heightened since these 
records were destroyed while in the possession of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

VA has not obtained VA treatment records regarding the Veteran.  
The duty to assist is not applicable in this regard, however, as 
the Veteran has not identified any such records.  See 38 U.S.C.A. 
§ 5103A(b), (c)(2).  He did, however, identify and submit private 
treatment records from Dr. K.K.

Neither a VA medical examination nor a VA medical opinion has 
been obtained with respect to the Veteran's claimed right 
shoulder disability despite his and his representative's requests 
for such an examination and opinion.  In determining whether such 
medical examination or opinion is necessary under the duty to 
assist, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

This third factor establishes a low threshold.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Id.

The Board finds that it is unnecessary to provide the Veteran a 
VA medical examination or to obtain a VA medical opinion 
regarding his claimed right shoulder disability because not all 
of these factors are met.  Specifically, the evidence does not 
show that the Veteran has symptoms indicative of a current right 
shoulder disability for which service connection may be granted, 
as discussed below.

Other than their requests for a VA medical examination and 
opinion, neither the Veteran nor his representative has 
identified any additional development necessary for a fair 
adjudication of the claim that has not been undertaken.  The 
records also does not indicate any such development.  Therefore, 
the Board finds that VA's duty to assist has been satisfied.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a right shoulder 
disability.  He contends that he separated this shoulder during 
service and that it still is symptomatic.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  To establish service connection, 
there generally must be (1) medical evidence of a current chronic 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current chronic disability and the in-service disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, service connection also may be established if the 
evidence reveals a current disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 
303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-service 
continuity of the same symptomatology; and (3) there is medical, 
or in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 488.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 
Vet. App. 49 (1990).  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

A formal finding of unavailability has been made regarding the 
Veteran's service treatment records, as noted above.  In addition 
to the heightened duty to assist in the development of the claim, 
the Board has a heightened obligation to consider the benefit of 
the doubt rule and to explain its findings and conclusions.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare, 1 Vet. App. 
at 365.  The standard for proving a claim of service connection, 
however, is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).

Extensive clinical records from Dr. K.K. dated from September 
2006 to November 2010 contain information on the Veteran's 
musculoskeletal system.  However, these records do not reference 
his right shoulder.  They thus do not indicate that he complained 
of, received treatment for, or was diagnosed with a right 
shoulder problem. 

In a statement dated in November 2007, the Veteran indicated that 
he separated his shoulder during his service in Japan in 1952.  
He also indicated that he has learned to be very careful with his 
right arm, which will still separate.  Finally, he indicated that 
he has not had medical attention for this condition "for the 
past 10 years or so."

In a January 2008 statement, the Veteran repeated verbatim the 
information contained in his statement dated in November 2007.

The Veteran testified at his July 2010 personal hearing that his 
arms came out of their sockets and that his shoulders were 
knocked out of place during service.  His wife indicated that she 
did not know the Veteran during his service.  She and the Veteran 
additionally testified that he received cortisone shots for his 
right shoulder several times over a 10 year period.

In a letter dated in July 2010, Dr. K.K. noted that the Veteran 
has been under his care since 2006.  He also noted that the 
Veteran told him he separated his right shoulder during service 
in 1952 and was treated with cortisone shots, but that there were 
no old medical records available for review.

The Veteran's wife submitted a statement, which was signed by her 
as well as the Veteran, dated in November 2010.  She indicated 
that the damage to the Veteran's right shoulder was sustained 
during service in Japan in 1952.  She additionally indicated that 
he has had unbearable pain on numerous occasions and that he 
visited many doctors and hospitals for X-rays and cortisone 
shots.  Next, she indicated that the Veteran has learned to 
protect his right shoulder and is very careful with movement of 
his right arm.  Finally, she indicated that "his right shoulder 
is still a disability."

Based on the above, the Board finds that entitlement to service 
connection for a right shoulder disability is not warranted.  
There is no indication that the Veteran has a current diagnosis 
of a right shoulder disability.  Clinical records from Dr. K.K., 
despite addressing his musculoskeletal system, do not contain 
such a diagnosis.  Indeed, they do not even mention his right 
shoulder.  No other records have been associated with the claims 
file.  In this regard, none have been identified by the Veteran 
as pertinent.

The Board acknowledges the Veteran's report that he has learned 
to be very careful with his right arm because his right shoulder 
separates.  The Board also acknowledges the report of the 
Veteran's wife that the Veteran has learned to protect his right 
shoulder and is very careful with movement of his right arm given 
that he has had unbearable pain on numerous occasions.  The 
Veteran and his wife are competent to describe these symptoms 
because of their personal knowledge of them, in that the Veteran 
experienced them and his wife observed them.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 
Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  
However, two factors weigh against the credibility of their 
descriptions, at least with respect to the period on appeal.  
First, the Veteran has conceded that he has not received 
treatment regarding his right shoulder within approximately the 
last 10 years.  Extensive clinical records from Dr. K.K. indeed 
cover this entire period and concern the Veteran's 
musculoskeletal system but do not reflect that he complained of 
or received treatment for a right shoulder problem or otherwise 
even mention his right shoulder, as noted above.  The presence of 
these records thus distinguishes this case from Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), in which the absence 
of contemporaneous medical evidence was found insufficient in and 
of itself to render lay testimony incredible.  Second, the 
Veteran has a personal interest in being granted service 
connection in that he this potentially would entitle him to 
monetary payment.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
(holding that credibility generally can be evaluated by a showing 
of interest among other things); Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (a Veteran's personal interest in receiving 
monetary benefits may be taken into account).  

Even if the reports of the Veteran and his wife were credible as 
well as competent, they still would not establish that the 
Veteran has a service-connectable disability for two reasons.  
First, service connection generally is not granted for symptoms 
alone when they have not been attributed to any particular cause.  
For example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
dismissed in part and vacated in part on other grounds, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Second, 
although it was asserted by the Veteran and his wife that "his 
right shoulder is still a disability" in the November 2010 
statement, they are not competent to conclude that the Veteran's 
symptoms are attributable to a diagnosable right shoulder 
disability.  Such a conclusion concerning whether there is actual 
pathology of a right shoulder disability requires specialized 
medical training that lay persons like the Veteran and his wife 
lack.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159(a)(2).  As discussed above, the extensive medical 
evidence does not show that Dr. K.K. or any other medical 
professional has diagnosed the Veteran with a right shoulder 
disability.

The Board notes that the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  While a VA 
medical examination potentially could establish a diagnosis of a 
right shoulder disability, the above discussion reveals that the 
extensive medical evidence identified and submitted by the 
Veteran does not show any complaints of, treatment for, or a 
diagnosis of a right shoulder disability.  It therefore is not 
supportive of the Veteran's assertion that he has such a 
disability.  This lack of any supportive evidence renders it 
unnecessary to provide him with a VA medical examination.

Absent evidence of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
preponderance of the evidence does not show that the Veteran has 
a current diagnosis of a right shoulder disability.  Accordingly, 
the benefit of the doubt rule is not applicable and service 
connection is denied.  It is unnecessary to proceed to consider 
whether the Veteran satisfies the second and third Hickson prongs 
or alternatively satisfies continuity of symptomatology pursuant 
to Savage or 38 C.F.R. § 3.303(d) given this conclusion.


ORDER

Service connection for a right shoulder disability is denied.


REMAND

The issues of entitlement to service connection for residuals of 
concussions, entitlement to service connection for bilateral 
hearing loss, and entitlement to service connection for the loss 
of a kidney unfortunately must be remanded again.  Although the 
Board sincerely regrets the additional delay, adjudication cannot 
proceed without further development.

Service Records

The evidentiary burden of establishing service connection for an 
injury or disease incurred or aggravated as a result of a 
Veteran's engagement in combat is less than the burden normally 
required.  Specifically, satisfactory lay or other evidence of 
service incurrence or aggravation of an injury or disease shall 
be accepted as sufficient proof of service connection if 
consistent with the circumstances, conditions, or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Every reasonable doubt will be resolved in the 
Veteran's favor to that end.  38 U.S.C.A. § 1154(b).

The Veteran's service personnel records, in addition to his 
service treatment records, were formally found to be unavailable 
in April 2008.  However, the Board notes that his verified active 
service was during the Korean conflict, during which battle was 
confined to the Korean peninsula.  The Veteran contended in a 
statement dated in November 2007 and repeated verbatim in a 
statement dated in January 2008 with respect to the issue of his 
entitlement to service connection for residuals of concussions 
that he was stationed in "Yongeho-Do, Korea," in 1953 and that 
he found himself in a medical clinic there and was told he had a 
concussion but does not recall what happened.  NA Form 13055, 
which was attached to the January 2008 statement, includes the 
Veteran's reference that these events took place in April 1953.  
His wife similarly contended in a November 2010 statement, which 
was signed by her and the Veteran, that he did not know what 
happened or how long he was unconscious when he found himself in 
the medical clinic while serving in Korea.

While neither the Veteran nor his wife indicated in these 
statements or in any other statements or testimony at the July 
2010 personal hearing that the Veteran engaged in combat, it is 
possible given his period of service during the Korean conflict 
and contentions that he served in Korea.  The applicability of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) therefore must be 
determined on remand.  In this regard, the Veteran shall be 
requested to state whether or not he was involved in combat in 
Korea.  If so, he further shall be requested to provide detailed 
information regarding his dates of service there, the locations 
he was stationed at there, and the units to which he was assigned 
there.  The RO/AMC then shall use this information to procure any 
documentation, including but not limited to unit histories, that 
could verify the Veteran's combat service in Korea.

Treatment Records

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with . . . 
remand orders."  Stegall, 11 Vet. App. at 268.

After recognizing the heightened duty to assist the Veteran in 
developing his claim pursuant to O'Hare, 1 Vet. App. at 365, the 
Veteran's claim was remanded in October 2010 because he and his 
wife testified at his July 2010 personal hearing that he had been 
receiving treatment from a private provider but no private 
treatment records were of record or subsequently submitted.  The 
Board's accordingly directed that the Veteran:  (1) be contacted 
to identify his private treatment providers and (2) requested to 
return an Authorization and Consent to Release Information to the 
VA (VA Form 21-4142) so that treatment records from them could be 
obtained and associated with the claims file.

The AMC sent the Veteran a letter dated later in October 2010 
requesting that he submit any treatment records related to the 
disabilities at issue or complete and return VA-Form 21-4142 so 
that VA could try to obtain such records on his behalf.

Two completed VA Form 21-4142s were submitted by the Veteran 
thereafter.  The first contained in the claims file was dated in 
mid November 2010 and identified Dr. K.K. as the only private 
treatment provider.  It was accompanied by clinical records from 
Dr. K.K.  The second contained in the claims file was dated in 
late October and identified Dr. K.K. and C.H., Board Certified 
Hearing Instrument Specialist (BC-HIS), as his private treatment 
providers.  Attached to this Form, he submitted a letter from Dr. 
K.K. as well as one from C.H.  C.H. indicated in his letter that 
the Veteran has been in his "hearing healthcare" since November 
2004.

No treatment records from C.H. were attached to the Veteran's 
second VA Form 21-4142.  None were submitted thereafter.  More 
importantly, a review of the claims file reveals that VA never 
attempted to obtain them.  The Board therefore finds that not all 
of the development previously requested in the October 2010 
remand has been accomplished.  Another remand is needed in this 
case so that the deficiency in failing to procure C.H.'s 
treatment records dated from November 2004 to present can be 
cured.

Medical Examinations and Opinions

In addition to the above, the Board directed that "the need for 
scheduling the Veteran for respective VA examinations to obtain a 
medical opinion as to the etiology of the asserted disabilities 
is left to the discretion of the RO/AMC, after consideration of 
any additional private medical record (sic) obtained as a result 
of . . ." the October 2010 remand.  A review of the claims file 
reveals that no examination was scheduled and no medical opinion 
was obtained with respect to the Veteran's claimed residuals of 
concussions, bilateral hearing loss , and loss of a kidney.  It 
follows that the RO/AMC, in its discretion, did not feel than 
such examinations and opinions were necessary.  The Board 
disagrees.

As noted repeatedly above, VA has a heightened duty to assist the 
Veteran in developing his claim.  Also as noted above, a medical 
examination and/or medical opinion is necessary pursuant to this 
duty when there is:  (1) competent evidence that the Veteran has 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that he suffered an event, 
injury or disease in service or manifested certain diseases 
during an applicable presumption period; (3) an indication that 
the current disability or symptoms may be associated with service 
or with another service-connected disability; and (4) 
insufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Finally as noted above, the third requirement 
establishes a low threshold.  McLendon, 20 Vet. App. at 79.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  Id.

Clinical records from Dr. K.K. dated from September 2006 to 
November 2010 reveal that the Veteran's current problems include 
age related memory loss, Alzheimer's dementia, intermittent 
headaches, episodic dizziness, and decreased hearing for which he 
has, but does not wear, hearing aids.  These records also reveal 
that the Veteran's surgical history includes a "right 
nephrectomy - congenital hydronephrosis?" in 1953.  A 
computerized tomography (CT) scan of his head conducted in March 
2008 showed cortical atrophic changes in keeping with his age but 
otherwise was negative, while a CT scan of his chest performed in 
January 2009 showed a known right nephrectomy.  

In his July 2007 claim, the Veteran alleged that he was medically 
discharged from service for kidney failure.

The Veteran contended in a statement dated in November 2007 and 
repeated verbatim in a statement dated in January 2008 regarding 
residuals of concussions that he found himself in a medical 
clinic while serving in Korea and was told he had a concussion 
but does not recall what happened.  Regarding hearing loss, he 
contended that his duties included being in charge of the firing 
range on which small arms, automatic weapons, mortars, 50 caliber 
machine guns, and recoilless rifles were used.  He also contended 
that he was standing over a 50 caliber machine gun when it 
malfunctioned and exploded on the range.  Finally he contended 
that he missed duty due to hearing impairment and now has hearing 
aids.  Regarding the loss of a kidney, the Veteran contended that 
he became ill and was admitted to the hospital in 1955 during his 
reserve duty.  He additionally contended that his doctors 
suspected he had a kidney problem but discharged him anyway.  
Finally, he contended that he had surgery to remove his right 
kidney at a private hospital immediately thereafter and does not 
recall anything until after this surgery.  The Veteran concluded 
by indicating that he believes his kidney problems were a result 
of exertion from carrying men much larger than himself during 
service.

At the Veteran's July 2010 personal hearing, his representative 
indicated that a M50 gun blew up in the Veteran's face and that 
he sustained a blast concussion as a result.  The Veteran 
additionally testified in this regard that he fell and got 
knocked out a couple of times on night missions in training.  
Finally, he noted that he has a residual scar left over from the 
operation to remove his kidney.  The Veteran's wife testified 
that she did not know the Veteran during service.  She also 
testified that the Veteran has memory problems that maybe are the 
beginnings of Alzheimer's.

In a July 2010 letter, Dr. K.K. noted that the Veteran's multiple 
medical issues included early dementia and hearing loss.  He also 
noted that the historical information he has is solely from the 
Veteran's self-report, as there are no old medical records 
available for review.  In this regard, he indicated that the 
Veteran gave a history of exposure to loud guns without hearing 
protection, a concussion in Korea with absolutely no memory of 
the event or cause, and the removal of his right kidney in 1955 
for unknown reasons while on reserve duty.  Dr. K.K. concluded by 
rendering the following opinions.  First, he opined that it 
seemed likely that the Veteran's hearing loss and concussion were 
related to his active service given their temporal relationship.  
Second, he opined that the Veteran's concussion additionally may 
be related to his subsequent development of dementia although he 
acknowledged that "this is impossible to prove medically."  
Third, he opined that the Veteran's nephrectomy "certainly" is 
temporal to his reserve duty service.

C.H. stated in a letter also dated in July 2010 that the Veteran 
has had severe bilateral high frequency sensorineural hearing 
loss since November 2004.  He additionally stated that the "ski 
slope" shape of the loss and specific frequency range is 
indicative of loss not just due to the aging process.  Therefore, 
he opined that "a hearing loss of this nature" is most likely 
caused by or a result of prolonged exposure to specific sound or 
even sudden loud noise exposure.

In her November 2010 statement additionally signed by the 
Veteran, the Veteran's wife asserted that the Veteran's hearing 
loss was caused by his service.  She also asserted that when she 
met him in 1960, he had a problem hearing certain tones which he 
attributed to service.  With respect to residuals of concussions, 
the Veteran's wife asserted that the Veteran did not know what 
happened or how long he was unconscious when he found himself in 
the medical clinic while serving in Korea.  She acknowledged that 
there was no way to state whether his loss of memory/Alzheimer's 
was connected to this event, but asserted that it could be.  With 
respect to the loss of a kidney, she asserted that she believed 
the Veteran suffered from a kidney stone during service which was 
improperly treated and resulted in infection necessitating 
removal of the kidney.

Given the above and in consideration of the heightened duty to 
assist, the Board finds that fulfillment of VA's duty to assist 
requires the provision of a medical examination and opinion for 
the Veteran's claimed residuals of concussions, bilateral hearing 
loss, and loss of a kidney.  The McLendon factors are met with 
respect to each.

Concerning the first McLendon factor, the record contains with 
respect to residuals of concussions potentially related diagnoses 
of age related memory loss, Alzheimer's dementia, early dementia, 
intermittent headaches, and episodic dizziness.  It also contains 
diagnoses of decreased hearing, hearing loss, and severe 
bilateral high frequency sensorineural hearing loss.  However, it 
does not show that the Veteran's hearing loss arises to the level 
of a "disability" for VA purposes.  See 38 C.F.R. § 3.385.  
Finally, the record reveals that the Veteran underwent a right 
nephrectomy.

Although there are no service treatment records, the Veteran has 
satisfied the second McLendon factor by consistently maintaining 
that he suffered an in-service event or injury related to each of 
the above.  He specifically indicated that he found himself in a 
medical clinic while serving in Korea and was told he had a 
concussion but does not recall what happened, that he fell and 
got knocked out a couple of times on night missions in training, 
that he was exposed to loud noise and missed duty due to hearing 
impairment from a variety of weapons and when a 50 caliber 
machine gun exploded in close proximity to him, that he exerted 
himself by carrying men much larger than himself, and that he had 
his kidney removed at a private hospital immediately after his 
discharge from a military hospital during his reserve duty.  The 
Veteran's representative additionally maintained at the July 2010 
personal hearing that the Veteran sustained a blast concussion 
when the 50 caliber machine gun exploded near him.  The Veteran 
is competent to describe his in-service experiences.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 
492 F.3d at 1372; Buchanan, 451 F.3d at 1331.

With regard to the third McLendon factor, Dr. K.K. opined in his 
July 2010 letter that it seemed likely that the Veteran's 
concussion was related to his service given the temporal 
relationship between them.  He also opined that the Veteran's 
concussion also may be related to his dementia, although he 
acknowledged that this could not be proven medically.  Dr. K.K. 
further opined that it seemed likely that the Veteran's hearing 
loss was related to his service given the temporal relationship 
between them.  C.H. opined in his July 2010 letter that the 
Veteran's hearing loss was indicative of loss not just due to the 
aging process and was most likely caused by or a result of 
prolonged exposure to specific sound or even sudden loud noise 
exposure.  Additionally, the Veteran's wife indicated that the 
Veteran had difficulty hearing certain tones when she met him in 
1960.  Dr. K.K. lastly opined that the Veteran's nephrectomy 
"certainly" is temporal to his reserve service.  However, his 
clinical records question whether this operation was performed as 
a result of a congenital condition, specifically hydronephrosis.  
The Board notes in this regard that 38 C.F.R. § 3.303(c) and 
38 C.F.R. § 4.9 provide that congenital defects are not diseases 
or injuries in the meaning of applicable legislation concerning 
service connection but that VAOPGCPREC 82-90 (July 18, 1990) 
provides that this benefit nevertheless may be available for a 
disability resulting from a congenital defect which was subject 
to a superimposed disease or injury during service.  As such, 
there is an indication that the Veteran may have residuals of 
concussions that are related directly to his service.  There is 
also an indication that his bilateral hearing loss, if it is 
determined that the Veteran has hearing loss within the 
definition thereof set forth at 38 C.F.R. § 3.385, may be related 
directed to his service as well as associated to his service 
through a continuity of symptomatology.  In regard to the loss of 
a kidney claim, there is evidence indicating that it may be 
related directly to his service, but further information is1 
needed regarding whether it was caused by a congenital defect and 
if so, whether it is subject to a superimposed disease or injury 
during service.

The fourth McLendon factor also is satisfied, in that all of the 
above is not sufficient to permit the Board to render a decision 
regarding the Veteran's entitlement to service connection for 
residuals of concussions, bilateral hearing loss, or the loss of 
a kidney.  A remand therefore is necessary to arrange for the 
Veteran to undergo appropriate VA examinations and for etiology 
opinions to be rendered regarding any residuals of concussions 
found to be present, his bilateral hearing loss, and his loss of 
a kidney disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran via letter and 
request that he state in writing whether 
or not he was involved in combat in Korea 
and, if so, that he provide detailed 
information regarding his dates of service 
there, the locations he was stationed at 
there, and the units to which he was 
assigned there.  If an affirmative 
response complete with such information is 
received within a reasonable amount of 
time to be specifically set forth in the 
letter, if at all possible use it to 
procure any documentation from all 
appropriate sources, including but not 
limited to unit histories, that could 
verify the Veteran's combat service in 
Korea.

2.  Attempt to obtain and associate with 
the claims file C.H.'s treatment records 
regarding the Veteran dated from November 
2004 to present by following the mandates 
of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(c)(1).  All efforts undertaken in 
this regard must be documented in the 
claims file.

3.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This shall include obtaining 
and associating with the claims file any 
VA treatment records identified by the 
Veteran and, after securing any necessary 
proper authorization, any additional 
private records identified by him during 
the course of this remand.

4.  Arrange for the Veteran to undergo an 
appropriate VA examination conducted by an 
appropriate examiner to determine the 
nature, extent, onset, and etiology of any 
residuals of concussions found to be 
present.  The claims file shall be made 
available to and reviewed by the examiner, 
who shall note such review in an 
examination report.  The examiner then 
shall obtain from the Veteran a thorough 
description of his past and current 
pertinent symptoms.  All tests, studies, 
or evaluations deemed necessary shall be 
performed, and the findings shall be 
reported in detail.  Next, the examiner 
shall ascertain whether the Veteran has a 
disability involving residuals of 
concussions.  Specific comment shall be 
made regarding the diagnoses in the 
clinical records of Dr. K.K. in doing so.  
If such a disability is diagnosed, the 
examiner shall opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disability 
had its onset during or otherwise is 
related to the Veteran's service.  
Specific comment in doing so shall be made 
regarding the opinion of Dr. K.K. in his 
July 2010 letter as well as regarding the 
lay assertions of the Veteran and his wife 
on his relevant in-service experiences in 
their November 2007, January 2008, and 
November 2010 statements and at the July 
2010 personal hearing.  A complete 
rationale for all opinions expressed shall 
be provided by the examiner in the 
examination report.

5.  After completion of the development in 
paragraphs 2 and 3, arrange for the 
Veteran to undergo a VA audiological 
examination to determine the nature, 
extent, onset, and etiology of his 
bilateral hearing loss.  The claims file 
shall be made available to and reviewed by 
the examiner, who shall note such review 
in an examination report.  The examiner 
also shall obtain from the Veteran a full 
history of his noise exposure and a 
thorough description of his past and 
current audiological symptoms, including 
the effects of such symptoms on his 
occupational functioning and daily 
activities.  A Maryland CNC controlled 
speech discrimination test and a pure tone 
audiometry test, along with all other 
tests, studies, or evaluations deemed 
necessary, shall be performed.  All 
findings shall be reported in detail.  The 
examiner shall ascertain whether the 
Veteran has a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  
If such a disability is diagnosed, the 
examiner shall opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disability 
had its onset during or otherwise is 
related to the Veteran's service.  
Specific comment in doing so shall be made 
regarding the opinions of Dr. K.K. and 
C.H. in their July 2010 letters as well as 
regarding the lay assertions of the 
Veteran and his wife on his relevant in-
service experiences and his continuity of 
hearing loss symptomatology in their 
November 2007, January 2008, and November 
2010 statements and at the July 2010 
personal hearing.  A complete rationale 
for all opinions expressed shall be 
provided by the examiner in the 
examination report.

6.  Arrange for the Veteran to undergo a 
VA examination to determine the nature, 
extent, onset, and etiology of his loss of 
a kidney.  Such examination shall be 
conducted by a nephrologist or other 
kidney specialist, if possible.  The 
claims file shall be made available to and 
reviewed by the examiner, who shall note 
such review in an examination report.  The 
examiner also shall obtain from the 
Veteran a thorough description of his past 
medical and surgical history concerning 
his kidneys.  All tests, studies, or 
evaluations deemed necessary shall be 
performed, and the findings shall be 
reported in detail.  Next, the examiner 
shall opine as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the Veteran's loss of a 
kidney disability was caused by a 
congenital defect and, if so, resulted 
from this defect being subject to a 
superimposed disease or injury during 
service.  If the loss of a kidney is no 
due to a congenital defect, whether it is 
at least as likely as not  that the 
Veteran's loss of a kidney disability was 
otherwise incurred in or as a result of 
service, or aggravated thereby.  In so 
doing, specific comment shall be made 
regarding the opinion of Dr. K.K. in his 
July 2010 letter, his clinical records, 
and the lay assertions of the Veteran and 
his wife on his relevant in-service 
experiences in their November 2007, 
January 2008, and November 2010 statements 
and at the July 2010 personal hearing.  A 
complete rationale for all opinions 
expressed shall be provided by the 
examiner in the examination report.

7.  Lastly, readjudicate the Veteran's 
entitlement to service connection for 
residuals of concussions, bilateral 
hearing loss, and the loss of a kidney.  
If any of the benefits sought on appeal is 
not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


